                 Case 3:13-cv-00508-RCJ-CLB Document 163 Filed 06/17/19 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                       DISTRICT OF NEVADA




DAVID JONATHAN THOMAS,
                                                  Plaintiff,             JUDGMENT IN A CIVIL CASE

                                                                     Case Number: 3:13-CV-00508-RCJ-CBC
  v.

JAMES COX, et al.,
                                                 Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

 X     Decision by Court. This action came for consideration before the Court. The issues have been
considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that United States Magistrate Judge Carry’s Report and
Recommendation (ECF No. 147), shall be ADOPTED and ACCEPTED.

IT IS FURTHER ORDERED AND ADJUDGED that Defendants’ Motion for Summary Judgment (ECF
No. 137) is GRANTED IN PART and DENIED IN PART.

IT IS FURTHER ORDERED AND ADJUDGED that Defendants’ Motion for Summary Judgment as to
Counts II and III are GRANTED.

IT IS FURTHER ORDERED AND ADJUDGED that Defendants’ Motion for Summary Judgment as to
Count I is DENIED.

IT IS FURTHER ORDERED AND ADJUDGED that judgment is hereby entered accordingly.
  June 17, 2019
____________________                                                DEBRA K. KEMPI
Date                                                               Clerk



                                                                    /s/ L. Haywood   _
                                                                   Deputy Clerk
